Citation Nr: 1809348	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella, right knee, with osteoarthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1984 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to an increased rating for chondromalacia patella of the right knee with osteoarthritis due to painful palpation, painful motion, limited motion, limited flexion, and limited extension.
 
The Veteran was last afforded a VA examination in May 2012 regarding the severity of his service-connected right knee disability.  However, thereafter, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016), holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  Here, the examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the examiner reported range of motion testing, he did not note whether such testing was on active or passive range of motion testing or on weight-bearing or nonweight-bearing.  This is required by regulation.  38 C.F.R. § 4.59 (2017) (final sentence); see Correia at 169-70 ("[T]o be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.").

Additionally, in Lyles v. Shulkin, 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017), the Court of Appeals for Veterans Claims (Court)
held that evaluation of a knee disability under Diagnostic Codes 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Codes 5258 or 5259, and vice versa.  In the January 2014 Statement of the Case, the RO assigned a 10 percent rating for the Veteran's right knee condition based on knee extension being limited to 10-14 degrees and symptomatic residuals of semilunar cartilage removal.  Based on the Court's holding in Lyles, the Veteran may be entitled to a separate compensable rating for his meniscal disability under either Diagnostic Code 5258 or 5259.  Further development is required to make a determination if the Veteran's right knee meniscal disability is more appropriately classified under Diagnostic Code 5258 (20 percent rating) or Diagnostic Code 5259 (10 percent rating). 

In light of the above, the Veteran should be afforded a new VA examination to determine the severity of his right knee chondromalacia patella osteoarthritis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, a goniometer should be used for range of motion testing on active motion, passive motion, weight-bearing, and nonweight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim.

2.  Afford the Veteran a VA examination to determine the severity of the right knee disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

The examiner should test the range of motion of both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  Range of motion studies should be performed with the use of a goniometer.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  The examiner is requested to indicate whether there is any evidence of a meniscus injury or repair.  The examiner is also requested to state whether any current meniscal symptoms (locking, pain, and/or effusion into the joint) are present and at least as likely as not a residual of any procedure or otherwise related to the service-connected right knee disability.  

The examiner is also requested to opine if the Veteran's right knee disability includes the symptomatic residuals of semilunar cartilage removal, and if it is more likely than not that this condition resulted from or is otherwise related to the service-connected right knee disability.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






